Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 1 of 12




            EXHIBIT B
    Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 2 of 12


                                             Volume 1

                                             Pages 1 - 215

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Laurel Beeler, Magistrate Judge

GROUSE RIVER OUTFITTERS, LTD., )
                               )
           Plaintiff,          )
                               )
  VS.                          )         NO. C 16-02954 LB
                               )
ORACLE CORPORATION,            )
                               )
           Defendant.          )
                               )

                               San Francisco, California
                               Tuesday, July 9, 2019

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                           SUSMAN GODFREY LLP
                           1000 Louisiana Street - Suite 5100
                           Houston, Texas 77002
                     BY:   STEPHEN D. SUSMAN, ATTORNEY AT LAW

                           SUSMAN GODFREY LLP
                           1900 Avenue of the Stars - Suite 1400
                           Los Angeles, California 90067
                     BY:   MENG XI, ATTORNEY AT LAW


          (APPEARANCES CONTINUED ON FOLLOWING PAGE)



REPORTED BY:   Ana M. Dub, CSR No. 7445, RDR, CRR
               Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporters
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 3 of 12   206
                             FALLIS - DIRECT / KIEVE

1              MR. KIEVE:    I've not asked the question yet.

2              THE COURT:    Okay.    He's not asked the question yet.

3    Okay.

4              MR. KIEVE:    Thank you.

5              THE COURT:    So you've laid the predicate for the

6    question because he already -- just for the record, he already

7    identified these as the alleged representations on which he

8    relied.   So what's your question?

9    BY MR. KIEVE:

10   Q.    Were the must haves and important items on this chart that

11   NetSuite responded to your detailed stated business

12   requirements?

13   A.    Yes.

14             MS. RAY:    Can I -- I'm going to make my objection, if

15   I may, for the record.

16             THE COURT:    Overruled.

17             MR. KIEVE:    Thank you.

18   Q.    To confirm again, I'll repeat the question, were the must

19   haves and important items on this chart TX200 that NetSuite

20   responded to with its part of the chart part of Grouse River's

21   detailed stated business requirements?

22   A.    Yes, absolutely.

23   Q.    Were there more?

24   A.    Pardon me?

25   Q.    Were there more?
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 4 of 12   207
                             FALLIS - DIRECT / KIEVE

1    A.    Nothing substantial outside of that document, no.

2    Q.    Okay.   Did Grouse River rely on these representations by

3    NetSuite about its ability to provide the must have functions

4    that Grouse River specified?

5    A.    Yes, we certainly did.

6    Q.    Would Grouse River have entered into contracts with

7    NetSuite if NetSuite had not told Grouse River that it could

8    and would satisfy these specific requirements in its system?

9    A.    Absolutely not.

10   Q.    Why not?

11   A.    This was the essence of why we would change software

12   platforms in the first place.       There would be no reason for us

13   to enter those contracts if these couldn't be delivered.

14   Q.    Do you believe it was reasonable for you and Grouse River

15   to rely on NetSuite's representations?

16   A.    Yes, I do.

17   Q.    Why?

18   A.    NetSuite are the providers of that system.          They should

19   know what it does.     We knew what our business required, and we

20   laid it out for them and they responded.

21   Q.    With your software background, weren't you a sophisticated

22   person?

23   A.    I would think reasonably so, yes.

24             MS. RAY:    Objection.

25             THE COURT:    Well, I -- basis for the objection?
         Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 5 of 12   215
                                  PROCEEDINGS

1                   (Proceedings adjourned at 5:03 p.m.)

2                                   ---oOo---

3

4

5                          CERTIFICATE OF REPORTERS

6             I certify that the foregoing is a correct transcript

7    from the record of proceedings in the above-entitled matter.

8

9    DATE:   Tuesday, July 9, 2019

10

11

12

13               _________________________________________

14              Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                            U.S. Court Reporter
15

16

17               _________________________________________

18                   Ana M. Dub, CSR No. 7445, RDR, CRR
                             U.S. Court Reporter
19

20

21

22

23

24

25
    Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 6 of 12


                                             Volume 2

                                             Pages 216 - 441

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Laurel Beeler, Magistrate Judge

GROUSE RIVER OUTFITTERS, LTD., )
                               )
           Plaintiff,          )
                               )
  VS.                          )         NO. C 16-02954 LB
                               )
ORACLE CORPORATION,            )
                               )
           Defendant.          )
                               )

                               San Francisco, California
                               Wednesday, July 10, 2019

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                           SUSMAN GODFREY LLP
                           1000 Louisiana Street - Suite 5100
                           Houston, Texas 77002
                     BY:   STEPHEN D. SUSMAN, ATTORNEY AT LAW

                           SUSMAN GODFREY LLP
                           1900 Avenue of the Stars - Suite 1400
                           Los Angeles, California 90067
                     BY:   MENG XI, ATTORNEY AT LAW




          (APPEARANCES CONTINUED ON FOLLOWING PAGE)


REPORTED BY:   Ana M. Dub, CSR No. 7445, RDR, CRR
               Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporters
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 7 of 12    240
                             FALLIS - DIRECT / KIEVE

1    A.    No.    It occurred twice a year.

2    Q.    Do you recall a follow-up telephonic meeting around

3    January 6, 2014, with NetSuite?

4    A.    Yes.

5    Q.    Can you recall who was on that call?

6    A.    It was myself, Cole Waldron, I believe.         I'm not sure who

7    else was there.

8    Q.    Okay.   What did you discuss, if you can recall?

9    A.    I recall specifically diving into some e-commerce

10   requirements post that discussion, and discussing some more

11   aspects of the responsive sales design of the e-commerce

12   website.

13   Q.    Was Branden Jenkins on the phone?

14   A.    Yes.    He was there to discuss the point-of-sale

15   requirements, I believe.

16   Q.    Who is or was -- who is, was at the time -- what was his

17   position with NetSuite?

18   A.    Branden Jenkins was somebody who was in charge, I believe,

19   of the overall point-of-sale system at NetSuite.

20   Q.    Okay.   Did Mr. Jenkins follow up that meeting with an

21   e-mail?

22   A.    He did.   He sent over a document outlining the current

23   point of sale, as well as some follow-up communication from the

24   meeting.

25   Q.    Could we please take a look at Exhibit 356.
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 8 of 12   335
                             FALLIS - DIRECT / KIEVE

1    BY MR. KIEVE:

2    Q.    All right.    How much did you pay NetSuite?

3    A.    Roughly $405,000.

4    Q.    Are you claiming this as damages?

5    A.    Yes.

6    Q.    Did you pay anyone else?

7    A.    We did.

8    Q.    Who did you pay?

9    A.    We hired the partners and consultants that we have

10   mentioned here.

11   Q.    And how much was that?

12   A.    Roughly $160,000.

13   Q.    Okay.   Are you claiming additional damages?

14   A.    We are.

15   Q.    Are you claiming damages for lease expenses related to the

16   project?

17   A.    We are.   We had leased an additional space that was

18   supposed to support as a second location.          As I indicated

19   earlier, the software was going to support a distribution

20   center and delivery to stores.

21   Q.    And how much is that?

22   A.    Roughly $200,000.

23   Q.    Okay.   Are you claiming this as damages?

24   A.    Yes, we are.

25   Q.    What is the total amount of compensatory damages you're
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 9 of 12   336
                             FALLIS - DIRECT / KIEVE

1    claiming at this time in this lawsuit?

2    A.    It's about $766,000.

3    Q.    Has Grouse River been damaged in other ways?

4    A.    We have.

5    Q.    How?

6              MS. RAY:    Objection, Your Honor.

7              THE COURT:    So objection sustained as to the word

8    "damages."    And also I query whether you've already asked all

9    those questions.

10         The damages are as they've been defined as the

11   compensatory damages that Mr. Fallis just --

12             MR. KIEVE:    There's a difference between having

13   suffered damages and --

14             THE COURT:    Harm.    Use the word "harm."

15             MR. KIEVE:    Good idea.

16             THE COURT:    Yeah.

17   BY MR. KIEVE:

18   Q.    Has Grouse River been harmed in other ways?

19   A.    Yes, absolutely.

20   Q.    How?

21   A.    We put our entire business through hell with this system

22   and -- pardon my language --

23             MS. RAY:    Objection, Your Honor.

24             THE WITNESS:     -- it cost us an extreme amount of money

25   to try and overcome that.
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 10 of 12   337
                              FALLIS - DIRECT / KIEVE

1               MR. KIEVE:    Thank you.

2               THE COURT:    Objection overruled.

3    BY MR. KIEVE:

4    Q.    What was your sustained growth as of the time that you

5    went live with NetSuite?

6    A.    We had never grown less than 23 percent per year.

7    Q.    And what was your revenue in that year?

8    A.    $7.2 million.

9    Q.    Why aren't you claiming damages for this?

10              MS. RAY:    Objection, Your Honor.

11              THE COURT:    Yeah.   As a relevance objection and also

12   cabined by the Court's previous rulings?

13              MR. KIEVE:    Got it.

14              THE COURT:    Okay.   Objection sustained.

15   BY MR. KIEVE:

16   Q.    Are you asking the jury to award you anything else?

17   A.    Yes.   We would ask that there be punitive damages for

18   what's happened here.

19   Q.    Why?

20   A.    Because NetSuite lied to us in terms of what they

21   represented they could do.       It had an extreme impact on our

22   company, our employees, our finances, and I believe that's

23   just.

24   Q.    Is there any component of the fact that you thought you

25   were a guinea pig?
          Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 11 of 12   417
                               FALLIS - CROSS / RAY

1    Q.    And you read it before you signed it?

2    A.    Yes, I did.

3    Q.    And you understood it before you signed it?

4    A.    Yes, I thought so.

5    Q.    Let's take a look at page 3 of Trial Exhibit 4.           Do you

6    see the first number on this page is a subtotal of 405,900?

7    A.    Yes.

8    Q.    And then a discount of 361,251?

9    A.    That's correct.

10   Q.    That's almost a 90 percent discount; right?

11   A.    That's about right.

12   Q.    Now, NetSuite had disclosed to you that it was interested

13   in obtaining more of the Canadian retail market; correct?

14   A.    That's correct.

15   Q.    In fact, you wrote to Mr. Waldron, after the contracts

16   were signed, that you were going to help him, quote, sell like

17   a madman; right?

18   A.    I thought that we could use the account, once it was

19   successfully up and running, and my software experience to help

20   NetSuite promote their product if they wanted to, sure.

21   Q.    And NetSuite thought that too; right?

22   A.    I believe so.

23   Q.    Let's turn to Trial Exhibit 7, the business requirements

24   document signed by Grouse River and NetSuite.

25         And you reviewed this document before you signed it?
        Case 3:16-cv-02954-LB Document 346-2 Filed 07/14/19 Page 12 of 12   441
                                 PROCEEDINGS

1    okay, and we'll have a good day tomorrow.        I'll see you then.

2             MR. KIEVE:    Thank you again, Your Honor.

3             THE COURT:    All right.

4                  (Proceedings adjourned at 3:06 p.m.)

5                                  ---oOo---

6

7                          CERTIFICATE OF REPORTERS

8             I certify that the foregoing is a correct transcript

9    from the record of proceedings in the above-entitled matter.

10

11   DATE:   Wednesday, July 10, 2019

12

13

14

15              _________________________________________

16              Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                            U.S. Court Reporter
17

18

19              _________________________________________

20                  Ana M. Dub, CSR No. 7445, RDR, CRR
                            U.S. Court Reporter
21

22

23

24

25
